UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-7056 Nuveen Select Maturities Municipal Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Name and address of agent for service) Registrant's telephone number, including area code: (312) 917-7700 Date of fiscal year end: March 31 Date of reporting period: September 30, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. REPORTS TO STOCKHOLDERS. LIFE IS COMPLEX. Nuveen makes things e-simple. It only takes a minute to sign up for e-Reports. Once enrolled, you’ll receive an e-mail as soon as your Nuveen Fund information is ready. No more waiting for delivery by regular mail. Just click on the link within the e-mail to see the report and save it on your computer if you wish. Free e-Reports right to your e-mail! www.investordelivery.com If you receive your Nuveen Fund dividends and statements from your financial advisor or brokerage account. OR www.nuveen.com/accountaccess If you receive your Nuveen Fund dividends and statements directly from Nuveen. Table of Contents Chairman’s Letter to Shareholders 4 Portfolio Manager’s Comments 5 Dividend and Share Price Information 9 Performance Overview 10 Shareholder Meeting Report 11 Portfolio of Investments 12 Statement of Assets and Liabilities 20 Statement of Operations 21 Statement of Changes in Net Assets 22 Financial Highlights 23 Notes to Financial Statements 26 Annual Investment Management Agreement Approval Process 32 Reinvest Automatically, Easily and Conveniently 40 Glossary of Terms Used in this Report 42 Other Useful Information 47 Chairman’s Letter to Shareholders Dear Shareholders, The global economy continues to be weighed down by an unusual combination of pressures facing the larger developed economies. Japanese leaders continue to work through the economic aftereffects of the March 2011 earthquake and tsunami. Political leaders in Europe and the U.S. have resolved some of the near term fiscal problems, but the financial markets are not convinced that these leaders are able to address more complex longer term fiscal issues. Despite improved earnings and capital increases, the largest banks in these countries continue to be vulnerable to deteriorating mortgage portfolios and sovereign credit exposure, adding another source of uncertainty to the global financial system. In the U.S., recent economic statistics indicate that the economic recovery may be losing momentum. Consumption, which represents about 70% of the gross domestic product, faces an array of challenges from seemingly intractable declines in housing values, increased energy costs and limited growth in the job market. The failure of Congress and the administration to agree on the debt ceiling increase on a timely basis and the deep divisions between the political parties over fashioning a balanced program to address growing fiscal imbalances that led to the recent S&P ratings downgrade add considerable uncertainty to the domestic economic picture. On a more positive note, corporate earnings continue to hold up well and the municipal bond market is recovering from recent weakness as states and municipalities implement various programs to reduce their budgetary deficits. In addition, the Federal Reserve has made it clear that it stands ready to take additional steps should the economic recovery falter. However, there are concerns that the Fed is approaching the limits of its resources to intervene in the economy. These perplexing times highlight the importance of professional investment management. Your Nuveen investment team is working hard to develop an appropriate response to increased risk, and they continue to seek out opportunities created by stressful markets using proven investment disciplines designed to help your Fund achieve its investment objectives. On your behalf, we monitor their activities to assure that they maintain their investment disciplines. As always, I encourage you to contact your financial consultant if you have any questions about your investment in a Nuveen Fund. On behalf of the other members of your Fund Board, we look forward to continuing to earn your trust in the months and years ahead. Sincerely, Robert P. Bremner Chairman of the Board November 21, 2011 4 Nuveen Investments Portfolio Manager’s Comments Certain statements in this report are forward-looking statements. Discussions of specific investments are for illustration only and are not intended as recommendations of individual investments. The forward-looking statements and other views expressed herein are those of the portfolio manager as of the date of this report. Actual future results or occurrences may differ significantly from those anticipated in any forward-looking statements, and the views expressed herein are subject to change at any time, due to numerous market and other factors. The Fund disclaims any obligation to update publicly or revise any forward-looking statements or views expressed herein. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A, and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Bonds backed by U.S. Government or agency securities are given an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by a national rating agency. Nuveen Select Maturities Municipal Fund (NIM) Portfolio manager Paul Brennan discusses key investment strategies and the six-month performance of the Nuveen Select Maturities Municipal Fund. With 20 years of investment experience, including 14 years with Nuveen, Paul has managed NIM since 2006. What key strategies were used to manage NIM during the six-month reporting period ended September 30, 2011? During this reporting period, municipal bond prices generally rallied as yields declined across the municipal curve. U.S. Treasury rates dropped substantially and this forced down municipal interest rates. The relative decline in yields was attributable in part to the continued depressed levels of municipal bond issuance. Tax-exempt volume, which had been limited in 2010 by issuers’ extensive use of taxable Build America Bonds (BABs), continued to drift lower in 2011. Even though BABs were no longer an option for issuers (the BAB program expired at the end of 2010), some borrowers had accelerated issuance into 2010 in order to take advantage of the program’s favorable terms before its termination, fulfilling their capital program borrowing needs well into 2012. This reduced the need for many borrowers to come to market with new issues during this period. For the six months ended September 30, 2011, national municipal issuance was down 25% compared with the same period in 2010. Despite the constrained issuance of tax-exempt municipal bonds and relatively lower yields, we continued to take a bottom-up approach to discovering undervalued sectors and individual credits with the potential to perform well over the long term. Overall, we believed that NIM was relatively well positioned in terms of interest rate sensitivity and credit and, given the sharp decline in yields on the maturities in which NIM typically invests, we did not make many changes in its allocations. During this period, NIM found value in health care and general obligation and other tax-backed bonds. In general, we continued to emphasize bonds rated A and BBB, although we also purchased some AA rated bonds during this period. For the most part, NIM focused on purchasing longer bonds (with maturities of 10 to 20 years) in order to take advantage of more attractive yields at the longer end of the municipal yield curve. The purchase of longer bonds also improved NIM’s duration and yield curve positioning. Nuveen Investments 5 1 In keeping with its investment parameters, NIM maintains an average effective maturity of 12 years or less for portfolio holdings. Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. For additional information, see the Performance Overview page in this report. * 6-month returns are cumulative; all other returns are annualized. **Refer to Glossary of Terms Used in this Report for definitions. Cash for new purchases during this period was generated by the proceeds from bond calls and maturing bonds, which we worked to redeploy to keep the Fund as fully invested as possible. NIM typically has more maturing bonds than other funds because many of the bonds it purchases have intermediate-term maturities.1 Due to this and the fact that the bonds in the Fund’s portfolio generally offered higher yields than those available in the current marketplace, NIM did not engage in active selling during this period. How did the Fund perform? Results for NIM, as well as relevant index information, are presented in the accompanying table. Average Annual Total Returns on Net Asset Value* For periods ended 9/30/11 Fund 6-Month 1-Year 5-Year 10-Year NIM % Standard & Poor’s (S&P) Intermediate Municipal Bond Index** % Standard & Poor’s (S&P) National Municipal Bond Index** % For the six months ended September 30, 2011, NIM’s cumulative return on net asset value (NAV) underperformed the returns for the Standard & Poor’s (S&P) Intermediate Municipal Bond Index and the S&P National Municipal Bond Index. Key management factors that influenced the Fund’s return for this period included duration and yield curve positioning, credit exposure, sector allocation and individual security selection. During this period, as yields across the municipal yield curve declined, municipal bonds with longer maturities generally outperformed the shorter maturity categories, with credits at the longest end of the yield curve posting the strongest returns. The intermediate part of the curve also performed relatively well. Overall, NIM was a little short of its duration target, which hampered the Fund’s performance somewhat during the period’s strong market rally. The Fund’s yield curve positioning was more helpful for performance, with good exposure to the longer bonds that performed well. Credit exposure also played an important role in performance during these six months, as bonds rated BBB and A generally outperformed those rated AAA. This outperformance 6 Nuveen Investments was due in part to the longer durations typically associated with the lower-rated categories. In this environment, NIM’s allocations of bonds rated A and below, which comprised approximately 55% of its portfolio, benefited the Fund’s performance. Holdings that generally made positive contributions to NIM’s return during this period included hospitals, transportation and education credits. While general obligation (GO) and other tax-supported bonds generally tended to trail the market during this period, NIM’s holdings of bonds issued by the states of California and Illinois performed well for the Fund. In contrast, pre-refunded bonds, which are often backed by U.S. Treasury securities, were among the poorest performing market segments during this period. The under-performance of these bonds can be attributed primarily to their shorter effective maturities and higher credit quality. During this period, NIM was slightly overweighted in pre-refunded bonds relative to the market average, which detracted somewhat from its investment performance. In addition, individual security selection—in particular, an underperforming holding in the nursing home sector—detracted from NIM’s performance for the period. RISK CONSIDERATIONS Fund shares are not guaranteed or endorsed by any bank or other insured depository institution, and are not federally insured by the Federal Deposit Insurance Corporation. Past performance is no guarantee of future results. Fund common shares are subject to a variety of risks, including: Investment Risk. The possible loss of the entire principal amount that you invest. Price Risk. Shares of closed-end investment companies like these Funds frequently trade at a discount to their NAV. Your common shares at any point in time may be worth less than your original investment, even after taking into account the reinvestment of Fund dividends and distributions. Tax Risk. The tax treatment of Fund distributions may be affected by new IRS interpretations of the Internal Revenue Code and future changes in tax laws and regulations. Issuer Credit Risk. This is the risk that a security in a Fund’s portfolio will fail to make dividend or interest payments when due. Nuveen Investments 7 Interest Rate Risk. Fixed-income securities such as bonds, preferred, convertible and other debt securities will decline in value if market interest rates rise. Reinvestment Risk. If market interest rates decline, income earned from a Fund’s portfolio may be reinvested at rates below that of the original bond that generated the income. Call Risk or Prepayment Risk. Issuers may exercise their option to prepay principal earlier than scheduled, forcing a Fund to reinvest in lower-yielding securities. 8 Nuveen Investments Dividend and Share Price Information During the six-month reporting period ended September 30, 2011, the monthly dividend of NIM was cut effective June 2011. NIM seeks to pay stable dividends at rates that reflect the Fund’s past results and projected future performance. During certain periods, NIM may pay dividends at a rate that may be more or less than the amount of net investment income actually earned by the Fund during the period. If a Fund has cumulatively earned more than it has paid in dividends, it holds the excess in reserve as undistributed net investment income (UNII) as part of the Fund’s NAV. Conversely, if a Fund has cumulatively paid dividends in excess of its earnings, the excess constitutes negative UNII that is likewise reflected in the Fund’s NAV. NIM will, over time, pay all of its net investment income as dividends to shareholders. As of September 30, 2011, NIM had a positive UNII balance, based upon our best estimate, for tax purposes and a positive UNII balance for financial reporting purposes. SHARE REPURCHASES AND SHARE PRICE INFORMATION Since the inception of the Fund’s repurchase program, the Fund has not repurchased any of its outstanding shares. As of September 30, 2011, the share price of NIM was trading at a (+) premium of (+)1.65% to its NAV. The Fund’s average (-) discount over the entire six-month reporting period was (-)1.43%. Nuveen Investments 9 NIM Nuveen Select Maturities Performance Municipal Fund OVERVIEW as of September 30, 2011 Fund Snapshot Share Price $ Net Asset Value (NAV) $ Premium/(Discount) to NAV % Market Yield % Taxable-Equivalent Yield1 % Net Assets ($000) $ Average Annual Total Return (Inception 9/18/92) On Share Price On NAV 6-Month (Cumulative) 9.11 % % 1-Year -0.90 % % 5-Year 5.93 % % 10-Year 4.30 % % States3 (as a % of total investments) Illinois % Colorado % Texas % Pennsylvania % New York % Florida % South Carolina % Kansas % Wisconsin % Arkansas % California % Alabama % New Jersey % Tennessee % North Carolina % Washington % Connecticut % Louisiana % Other % Portfolio Composition3 (as a % of total investments) Tax Obligation/Limited % Utilities % U.S. Guaranteed % Health Care % Tax Obligation/General % Transportation % Education and Civic Organizations % Water and Sewer % Consumer Staples % Long-Term Care % Other % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a income tax rate of 28%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A, and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Bonds backed by U.S. Government or agency securities are given an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by a national rating agency. 3 Holdings are subject to change. 10 Nuveen Investments NIM Shareholder Meeting Report The annual meeting of shareholders was held on July 25, 2011, in the Lobby Conference Room, 333 West Wacker Drive, Chicago, IL 60606; at this meeting the shareholders were asked to vote on the election of Board Members, the elimination of Fundamental Investment Policies and the approval of new Fundamental Investment Policies. The meeting was subsequently adjourned to August 31, 2011. Approval of the Board Members was reached as follows: John P. Amboian For Withhold Total David J. Kundert For Withhold Total Terence J. Toth For Withhold Total To approve the elimination of the Fund’s fundamental investment policy relating to the Fund’s ability to make loans For Against Abstain Broker Non-Votes Total To approve the new fundamental investment policy relating to the Fund’s ability to make loans For Against Abstain Broker Non-Votes Total Nuveen Investments 11 Nuveen Select Maturities Municipal Fund NIM Portfolio of Investments September 30, 2011 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Alabama – 2.6% Alabama 21st Century Authority, Tobacco Settlement Revenue Bonds, Series 2001: $ 2,000 5.750%, 12/01/17 12/11 at 101.00 A1 $ 2,028,000 5.500%, 12/01/21 12/11 at 101.00 A1 Birmingham Special Care Facilities Financing Authority, Alabama, Revenue Bonds, Baptist Health 11/15 at 100.00 Baa2 System Inc., Series 2005A, 5.000%, 11/15/30 Jefferson County, Alabama, Sewer Revenue Refunding Warrants, Series 2003B, 5.250%, 2/01/12 – No Opt. Call AA+ AGM Insured Marshall County Healthcare Authority, Alabama, Revenue Bonds, Series 2002A, 6.250%, 1/01/22 1/12 at 101.00 A– Total Alabama Alaska – 0.3% Valdez, Alaska, Marine Terminal Revenue Refunding Bonds, BP Pipelines Inc. Project, Refunding No Opt. Call A Series 2003B, 5.000%, 1/01/21 Arizona – 1.0% Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, Citigroup Energy Inc Prepay Contract Obligations, Series 2007: 5.000%, 12/01/17 No Opt. Call A 85 5.250%, 12/01/19 No Opt. Call A 35 5.000%, 12/01/32 No Opt. Call A 5.000%, 12/01/37 No Opt. Call A Surprise Municipal Property Corporation, Arizona, Wastewater System Revenue Bonds, Series 4/12 at 100.00 A– 2007, 4.500%, 4/01/17 Total Arizona Arkansas – 3.0% Jefferson County, Arkansas, Pollution Control Revenue Bonds, Entergy Arkansas Inc. Project, 12/11 at 100.00 A– Series 2006, 4.600%, 10/01/17 Jonesboro, Arkansas, Industrial Development Revenue Bonds, Anheuser Busch Inc. Project, Series No Opt. Call A– 2002, 4.600%, 11/15/12 North Little Rock, Arkansas, Electric Revenue Refunding Bonds, Series 1992A, 6.500%, 7/01/15 – No Opt. Call Baa1 NPFG Insured Total Arkansas California – 3.0% California Health Facilities Financing Authority, Revenue Bonds, Catholic Healthcare West, 7/15 at 100.00 A Series 2008H, 5.125%, 7/01/22 California State, General Obligation Bonds, Various Purpose Series 2010, 5.500%, 3/01/40 3/20 at 100.00 A1 Ceres Unified School District, Stanislaus County, California, General Obligation Bonds, Series 8/12 at 32.87 A+ 2002B, 0.000%, 8/01/31 – FGIC Insured Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/17 at 100.00 BBB– Bonds, Series 2007A-1, 4.500%, 6/01/27 Moulton Niguel Water District, California, Certificates of Participation, Refunding Series 2003: 5.000%, 9/01/21 – AMBAC Insured No Opt. Call AA+ 5.000%, 9/01/22 – AMBAC Insured No Opt. Call AA+ 5.000%, 9/01/23 – AMBAC Insured No Opt. Call AA+ Palomar Pomerado Health, California, General Obligation Bonds, Series 2009A, 0.000%, 8/01/25 – No Opt. Call AA+ AGC Insured San Diego Community College District, California, General Obligation Bonds, Refunding Series No Opt. Call AA+ 2011, 0.000%, 8/01/37 Total California Colorado – 9.9% Centennial Downs Metropolitan District, Colorado, General Obligation Bonds, Series 1999, 12/14 at 100.00 N/R 5.000%, 12/01/20 – AMBAC Insured 12 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Colorado (continued) $ 1,070 Colorado Educational and Cultural Facilities Authority, Charter School Revenue Bonds, Douglas 7/12 at 100.00 BBB $ 1,073,167 County School District RE-1 – DCS Montessori School, Series 2002A, 6.000%, 7/15/22 Colorado Educational and Cultural Facilities Authority, Revenue Bonds, Classical Academy 12/13 at 100.00 A Charter School, Series 2003, 4.500%, 12/01/18 – SYNCORA GTY Insured Colorado Housing Finance Authority, Single Family Program Senior Bonds, Series 2000D-2, 4/12 at 105.00 AA 6.900%, 4/01/29 (Alternative Minimum Tax) Denver Health and Hospitals Authority, Colorado, Healthcare Revenue Bonds, Series 2001A, 12/11 at 100.00 N/R (4) 6.000%, 12/01/23 (Pre-refunded 12/01/11) Denver West Metropolitan District, Colorado, General Obligation Refunding and Improvement 12/13 at 100.00 N/R Bonds, Series 2003, 4.500%, 12/01/18 – RAAI Insured E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 2007C-2, 5.000%, No Opt. Call Baa1 9/01/39 (Mandatory put 9/01/13) – NPFG Insured E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2004B, 0.000%, 3/01/36 – 9/20 at 41.72 Baa1 NPFG Insured Regional Transportation District, Colorado, Denver Transit Partners Eagle P3 Project Private 7/20 at 100.00 Baa3 Activity Bonds, Series 2010, 6.000%, 1/15/41 University of Colorado Hospital Authority, Revenue Bonds, Series 2001A, 5.600%, 11/15/21 11/11 at 100.00 A3 (4) (Pre-refunded 11/15/11) Total Colorado Connecticut – 1.4% Eastern Connecticut Resource Recovery Authority, Solid Waste Revenue Bonds, Wheelabrator Lisbon Project, Series 1993A: 5.500%, 1/01/14 (Alternative Minimum Tax) 1/12 at 100.00 BBB 5.500%, 1/01/15 (Alternative Minimum Tax) 1/12 at 100.00 BBB Total Connecticut Florida – 6.6% Citizens Property Insurance Corporation, Florida, High-Risk Account Revenue Bonds, Coastal No Opt. Call A+ Account Senior Secured Series 2011A-1, 5.000%, 6/01/18 Deltona, Florida, Utility Systems Water and Sewer Revenue Bonds, Series 2003, 5.250%, 10/01/17 – 10/13 at 100.00 A1 NPFG Insured Florida Citizens Property Insurance Corporation, High Risk Account Revenue Bonds, Series 2007A: 5.000%, 3/01/15 – NPFG Insured No Opt. Call A+ 5.000%, 3/01/16 – NPFG Insured No Opt. Call A+ Florida Department of Environmental Protection, Florida Forever Revenue Bonds, Series 2007B, 7/17 at 101.00 AA– 5.000%, 7/01/19 – NPFG Insured 15 JEA, Florida, Electric Revenue Certificates, Series 1973-2, 6.800%, 7/01/12 (ETM) No Opt. Call AAA Miami-Dade County, Florida, Public Facilities Revenue Bonds, Jackson Health System, Series 2009: 10 5.500%, 6/01/29 – AGM Insured 6/19 at 100.00 AA+ 10 5.625%, 6/01/34 – AGC Insured 6/19 at 100.00 AA+ North Sumter County Utility Dependent District, Florida, Utility Revenue Bonds, Series 2010, No Opt. Call BBB 5.000%, 10/01/20 Orange County, Florida, Tourist Development Tax Revenue Bonds, Series 2005, 5.000%, 10/01/22 – 10/15 at 100.00 A+ AMBAC Insured Port Everglades Authority, Florida, Port Facilities Revenue Bonds, Series 1986, 7.125%, No Opt. Call Aaa 11/01/16 (ETM) South Miami Health Facilities Authority, Florida, Hospital Revenue, Baptist Health System 8/17 at 100.00 AA Obligation Group, Series 2007, 5.000%, 8/15/27 Total Florida Georgia – 0.3% Cherokee County Water and Sewerage Authority, Georgia, Revenue Bonds, Series 1995, 5.200%, 8/22 at 100.00 AAA 8/01/25 (Pre-refunded 8/01/22) – NPFG Insured Nuveen Investments 13 Nuveen Select Maturities Municipal Fund (continued) NIM Portfolio of Investments September 30, 2011 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Idaho – 0.1% $ 100 Madison County, Idaho, Hospital Revenue Certificates of Participation, Madison Memorial 9/16 at 100.00 BB+ $ 84,924 Hospital, Series 2006, 5.250%, 9/01/37 Illinois – 14.8% Chicago, Illinois, Tax Increment Allocation Bonds, Irving/Cicero Redevelopment Project, Series 1/12 at 100.00 N/R 1998, 7.000%, 1/01/14 Cook County Township High School District 208, Illinois, General Obligation Bonds, Series 12/15 at 100.00 Aa3 2006, 5.000%, 12/01/21 – NPFG Insured Huntley, Illinois, Special Service Area 9, Special Tax Bonds, Series 2007, 5.100%, 3/01/28 – 3/17 at 100.00 AA+ AGC Insured Illinois Development Finance Authority, GNMA Collateralized Mortgage Revenue Bonds, Greek 10/11 at 105.00 Aaa American Nursing Home Committee, Series 2000A, 7.600%, 4/20/40 Illinois Educational Facilities Authority, Revenue Bonds, Art Institute of Chicago, Series 3/14 at 102.00 A+ 2000, 4.450%, 3/01/34 (Mandatory put 3/01/15) Illinois Educational Facilities Authority, Student Housing Revenue Bonds, Educational 5/12 at 101.00 Aaa Advancement Foundation Fund, University Center Project, Series 2002, 6.625%, 5/01/17 (Pre-refunded 5/01/12) 80 Illinois Finance Authority, Revenue Bonds, OSF Healthcare System, Series 2007A, 11/17 at 100.00 A 5.750%, 11/15/37 Illinois Finance Authority, Revenue Bonds, Roosevelt University, Series 2007, 5.250%, 4/01/22 4/17 at 100.00 Baa2 20 Illinois Health Facilities Authority, Revenue Bonds, Condell Medical Center, Series 2002, No Opt. Call Aaa 5.250%, 5/15/12 (ETM) 25 Illinois Health Facilities Authority, Revenue Bonds, Lutheran General Health System, Series No Opt. Call AA+ (4) 1993A, 6.125%, 4/01/12 – AGM Insured (ETM) Illinois Health Facilities Authority, Revenue Bonds, Sherman Health Systems, Series 1997: 5.250%, 8/01/17 – AMBAC Insured 2/12 at 100.00 BBB 85 5.250%, 8/01/22 – AMBAC Insured 2/12 at 100.00 BBB Illinois Health Facilities Authority, Revenue Bonds, Silver Cross Hospital and Medical 2/12 at 100.00 BBB Centers, Series 1999, 5.500%, 8/15/19 75 Illinois State, General Obligation Bonds, Refunding Series 2006, 5.000%, 1/01/15 No Opt. Call A+ Illinois State, General Obligation Bonds, Refunding Series 2007B, 5.000%, 1/01/16 No Opt. Call A+ Illinois State, General Obligation Bonds, Refunding Series 2008, 4.250%, 4/01/16 No Opt. Call A+ Illinois State, General Obligation Bonds, Refunding Series 2010, 5.000%, 1/01/19 No Opt. Call A+ Illinois State, General Obligation Bonds, Series 2006, 5.000%, 1/01/17 1/16 at 100.00 A+ 25 Illinois State, General Obligation Bonds, Series 2007A, 5.500%, 6/01/15 No Opt. Call A+ Illinois, General Obligation Bonds, Illinois FIRST Program, Series 2002, 5.250%, 12/01/19 – 12/12 at 100.00 AA+ AGM Insured Kane & DeKalb Counties, Illinois, Community United School District 301, General Obligation No Opt. Call A1 Bonds, Series 2006, 0.000%, 12/01/18 – NPFG Insured 55 Metropolitan Pier and Exposition Authority, Illinois, Dedicated State Tax Revenue Bonds, 6/13 at 100.00 AAA Series 2002, 5.375%, 6/01/15 – FGIC Insured Regional Transportation Authority, Cook, DuPage, Kane, Lake, McHenry and Will Counties, No Opt. Call AA Illinois, General Obligation Bonds, Series 1994D, 7.750%, 6/01/19 – FGIC Insured Williamson & Johnson Counties Community Unit School District 2, Marion, Illinois, Limited Tax 10/19 at 103.00 BBB+ General Obligation Lease Certificates, Series 2011, 7.000%, 10/15/22 Total Illinois Indiana – 0.4% Indiana Finance Authority, Educational Facilities Revenue Bonds, Drexel Foundation For 10/19 at 100.00 BBB– Educational Excellence, Inc., Series 2009A, 6.000%, 10/01/21 Jasper County, Indiana, Pollution Control Revenue Refunding Bonds, Northern Indiana Public No Opt. Call Baa1 Service Company Project, Series 1994A Remarketed, 5.850%, 4/01/19 – NPFG Insured Total Indiana 14 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Kansas – 3.1% $ 3,500 Wichita, Kansas, Hospital Facilities Revenue Refunding and Improvement Bonds, Via Christi 11/11 at 101.00 A+ $ 3,544,168 Health System Inc., Series 2001-III, 5.500%, 11/15/21 Wyandotte County-Kansas City Unified Government, Kansas, Sales Tax Special Obligation Bonds, 12/15 at 100.00 N/R Redevelopment Project Area B, Series 2005, 5.000%, 12/01/20 Wyandotte County-Kansas City Unified Government, Kansas, Sales Tax Special Obligation Capital No Opt. Call BBB Appreciation Revenue Bonds Redevelopment Project Area B – Major Multi-Sport Athletic Complex Project, Subordinate Lien Series 2010B, 0.000%, 6/01/21 Total Kansas Kentucky – 1.0% Kentucky Economic Development Finance Authority, Louisville Arena Project Revenue Bonds, 6/18 at 100.00 AA+ Louisville Arena Authority, Inc., Series 2008-A1, 5.750%, 12/01/28 – AGC Insured Kentucky Housing Corporation, Housing Revenue Bonds, Series 2005G, 5.000%, 7/01/30 1/15 at 100.60 AAA (Alternative Minimum Tax) Lexington-Fayette Urban County Government Public Facilities Corporation, Kentucky State Lease 6/21 at 100.00 Aa3 Revenue Bonds, Eastern State Hospital Project, Series 2011A, 5.250%, 6/01/29 Total Kentucky Louisiana – 1.3% Louisiana Public Facilities Authority, Revenue Bonds, Baton Rouge General Hospital, Series 2004, 7/14 at 100.00 Baa1 5.250%, 7/01/24 – NPFG Insured Tobacco Settlement Financing Corporation, Louisiana, Tobacco Settlement Asset-Backed Bonds, Series 2001B: 5.500%, 5/15/30 11/11 at 101.00 A1 5.875%, 5/15/39 11/11 at 101.00 A– Total Louisiana Maryland – 0.9% Maryland Energy Financing Administration, Revenue Bonds, AES Warrior Run Project, Series 1995, 3/12 at 100.00 N/R 7.400%, 9/01/19 (Alternative Minimum Tax) Massachusetts – 0.7% Massachusetts Development Finance Agency, Revenue Bonds, Orchard Cove, Series 2007, 10/17 at 100.00 N/R 5.000%, 10/01/19 Massachusetts Port Authority, Special Facilities Revenue Bonds, Delta Air Lines Inc., Series 2001A: 5.200%, 1/01/20 – AMBAC Insured (Alternative Minimum Tax) 1/12 at 100.00 N/R 5.000%, 1/01/27 – AMBAC Insured (Alternative Minimum Tax) 1/12 at 100.00 N/R Total Massachusetts Michigan – 1.2% Cornell Township Economic Development Corporation, Michigan, Environmental Improvement 5/12 at 100.00 AA+ (4) Revenue Refunding Bonds, MeadWestvaco Corporation-Escanaba Project, Series 2002, 5.875%, 5/01/18 (Pre-refunded 5/01/12) Wayne County Airport Authority, Michigan, Revenue Bonds, Detroit Metropolitan Airport, No Opt. Call A Refunding Series 2010C, 5.000%, 12/01/16 Total Michigan Minnesota – 1.3% Becker, Minnesota, Pollution Control Revenue Bonds, Northern States Power Company, Series 8/12 at 101.00 A1 1993A, 8.500%, 9/01/19 Northern Municipal Power Agency, Minnesota, Electric System Revenue Bonds, Refunding Series No Opt. Call AA+ 2009A, 5.000%, 1/01/15 – AGC Insured White Earth Band of Chippewa Indians, Minnesota, Revenue Bonds, Series 2000A, 7.000%, 12/01/11 – No Opt. Call N/R ACA Insured Total Minnesota Nuveen Investments 15 Nuveen Select Maturities Municipal Fund (continued) NIM Portfolio of Investments September 30, 2011 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Mississippi – 0.5% Mississippi Hospital Equipment and Facilities Authority, Revenue Bonds, Baptist Memorial Healthcare, Series 2004B-1: $ 115 5.000%, 9/01/16 No Opt. Call AA $ 125,298 5.000%, 9/01/24 9/14 at 100.00 AA Warren County, Mississippi, Gulf Opportunity Zone Revenue Bonds, International Paper Company, 2/12 at 100.00 BBB Series 2006A, 4.800%, 8/01/30 Total Mississippi Missouri – 0.3% St. Louis County, Missouri, GNMA Collateralized Mortgage Revenue Bonds, Series 1989A, 8.125%, 7/20 at 100.00 AA+ (4) 8/01/20 (Pre-refunded 7/01/20) (Alternative Minimum Tax) Montana – 0.1% 90 University of Montana, Revenue Bonds, Series 1996D, 5.375%, 5/15/19 – NPFG Insured (ETM) 11/11 at 100.00 BBB (4) Nebraska – 0.9% Dodge County School District 1, Nebraska, Fremont Public Schools, General Obligation Bonds, 12/14 at 100.00 Aa3 Series 2004, 5.000%, 12/15/19 – AGM Insured Nevada – 1.3% Clark County, Nevada, Airport Revenue Bonds, Subordinate Lien Series 2010B, 5.750%, 7/01/42 1/20 at 100.00 Aa3 Director of Nevada State Department of Business and Industry, Revenue Bonds, Las Vegas Monorail Project, First Tier, Series 2000: 0.000%, 1/01/15 – AMBAC Insured No Opt. Call D 35 0.000%, 1/01/16 – AMBAC Insured No Opt. Call D 0.000%, 1/01/18 – AMBAC Insured No Opt. Call D 50 0.000%, 1/01/20 – AMBAC Insured No Opt. Call D Las Vegas Redevelopment Agency, Nevada, Tax Increment Revenue Bonds, Series 2009A, 6/19 at 100.00 A 8.000%, 6/15/30 Total Nevada New Jersey – 2.4% Bayonne Redevelopment Agency, New Jersey, Revenue Bonds, Royal Caribbean Cruises Project, No Opt. Call BB Series 2006A, 4.750%, 11/01/16 (Alternative Minimum Tax) New Jersey Economic Development Authority, Cigarette Tax Revenue Bonds, Series 2004: 5.375%, 6/15/14 No Opt. Call BBB 15 5.375%, 6/15/15 – RAAI Insured No Opt. Call Baa3 25 5.500%, 6/15/16 – RAAI Insured No Opt. Call Baa3 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Capital No Opt. Call A+ Appreciation Series 2010A, 0.000%, 12/15/33 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2010D, No Opt. Call A+ 5.000%, 12/15/23 Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, 6/17 at 100.00 BBB Series 2007-1A, 4.500%, 6/01/23 Total New Jersey New York – 7.0% Brooklyn Areba Local Development Corporation, New York, Payment in Lieu of Taxes Revenue 1/20 at 100.00 BBB– Bonds, Barclays Center Project, Series 2009, 6.000%, 7/15/30 Dormitory Authority of the State of New York, Revenue Bonds, Brooklyn Law School, Series 7/13 at 100.00 BBB+ 2003A, 5.500%, 7/01/15 – RAAI Insured New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Special No Opt. Call N/R Needs Facilities Pooled Program, Series 2008A-1, 5.700%, 7/01/13 New York State Tobacco Settlement Financing Corporation Asset-Backed Revenue Bonds, State Contingency Contract Secured, Series 2011B: 5.000%, 6/01/17 No Opt. Call AA– 5.000%, 6/01/18 No Opt. Call AA– 16 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value New York (continued) New York State Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed and State Contingency Contract-Backed Bonds, Series 2003A-1: $ 250 5.250%, 6/01/20 – AMBAC Insured 6/13 at 100.00 AA– $ 267,543 5.250%, 6/01/21 – AMBAC Insured 6/13 at 100.00 AA– 5.250%, 6/01/22 – AMBAC Insured 6/13 at 100.00 AA– New York State Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed and State Contingency Contract-Backed Bonds, Series 2003B-1C: 5.500%, 6/01/21 6/13 at 100.00 AA– 5.500%, 6/01/22 6/13 at 100.00 AA– Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air No Opt. Call Baa1 Terminal LLC, Sixth Series 1997, 7.000%, 12/01/12 – NPFG Insured (Alternative Minimum Tax) Total New York North Carolina – 1.6% Union County, North Carolina, Certificates of Participation, Series 2003, 5.000%, 6/01/18 – 6/13 at 101.00 Aa2 AMBAC Insured Ohio – 1.3% Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed 6/17 at 100.00 BB– Revenue Bonds, Senior Lien, Series 2007A-2, 5.125%, 6/01/24 Toledo-Lucas County Port Authority, Ohio, Port Revenue Bonds, Cargill Inc., Series 2004B, No Opt. Call A 4.500%, 12/01/15 Total Ohio Pennsylvania – 7.4% Luzerne County Industrial Development Authority, Pennsylvania, Guaranteed Lease Revenue Bonds, 12/19 at 100.00 N/R Series 2009, 7.750%, 12/15/27 Pennsylvania Higher Educational Facilities Authority, College Revenue Bonds, Ninth Series No Opt. Call Aaa 1976, 7.625%, 7/01/15 (ETM) Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, University of the Arts, 3/12 at 100.00 A+ (4) Series 1999, 5.150%, 3/15/20 – RAAI Insured (ETM) Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Subordinate Special Revenue 12/20 at 100.00 AA Bonds, Series 2010A, 0.000%, 12/01/34 Philadelphia Gas Works, Pennsylvania, Revenue Bonds, Eighteenth Series 2004, 5.000%, 8/01/15 – 8/14 at 100.00 BBB+ AMBAC Insured Philadelphia Gas Works, Pennsylvania, Revenue Bonds, Twelfth Series 1990B, 7.000%, 5/15/20 – No Opt. Call BBB (4) NPFG Insured (ETM) Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Hospital 11/11 at 100.00 BBB– Revenue Bonds, Temple University Hospital, Series 1993A, 6.625%, 11/15/23 Pittsburgh School District, Allegheny County, Pennsylvania, General Obligation Bonds, Series No Opt. Call Aa3 2006B, 5.000%, 9/01/12 – AMBAC Insured Union County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Evangelical Community No Opt. Call BBB+ Hospital Project, Refunding and Improvement Series 2011, 5.750%, 8/01/21 Total Pennsylvania Puerto Rico – 0.7% Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/26 at 100.00 A+ 2009A, 0.000%, 8/01/32 Rhode Island – 0.7% Rhode Island Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds, Series 2002A: 6.125%, 6/01/32 6/12 at 100.00 BBB 6.250%, 6/01/42 6/12 at 100.00 BBB Total Rhode Island South Carolina – 5.0% Berkeley County School District, South Carolina, Installment Purchase Revenue Bonds, Securing 12/13 at 100.00 A1 Assets for Education, Series 2003, 5.250%, 12/01/19 Nuveen Investments 17 Nuveen Select Maturities Municipal Fund (continued) NIM Portfolio of Investments September 30, 2011 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value South Carolina (continued) $ 1,540 Piedmont Municipal Power Agency, South Carolina, Electric Revenue Bonds, Series 1991, 6.750%, No Opt. Call AAA $ 2,043,133 1/01/19 – FGIC Insured (ETM) Piedmont Municipal Power Agency, South Carolina, Electric Revenue Bonds, Series 1991, 6.750%, No Opt. Call Baa1 1/01/19 – FGIC Insured 5 South Carolina JOBS Economic Development Authority, Economic Development Revenue Bonds, Bon 11/12 at 100.00 A3 (4) Secours Health System Inc., Series 2002A, 5.625%, 11/15/30 (Pre-refunded 11/15/12) 20 South Carolina JOBS Economic Development Authority, Economic Development Revenue Bonds, Bon 11/12 at 100.00 A– Secours Health System Inc., Series 2002B, 5.625%, 11/15/30 Total South Carolina South Dakota – 0.8% South Dakota Health and Educational Facilities Authority, Revenue Bonds, Sanford Health, 5/17 at 100.00 AA– Series 2007, 5.000%, 11/01/27 Tennessee – 2.0% Shelby County Health, Educational and Housing Facilities Board, Tennessee, Hospital Revenue Bonds, Methodist Healthcare, Series 2002: 6.000%, 9/01/17 (Pre-refunded 9/01/12) 9/12 at 100.00 AA+ (4) 6.000%, 9/01/17 (Pre-refunded 9/01/12) 9/12 at 100.00 AA+ (4) The Tennessee Energy Acquisition Corporation, Gas Revenue Bonds, Series 2006A, 5.000%, 9/01/13 No Opt. Call Ba3 Total Tennessee Texas – 8.5% Austin, Texas, General Obligation Bonds, Series 2004, 5.000%, 9/01/20 – NPFG Insured 9/14 at 100.00 AAA Bexar County Housing Finance Corporation, Texas, FNMA Guaranteed Multifamily Housing No Opt. Call N/R Revenue Bonds, Villas Sonterra Apartments Project, Series 2007A, 4.700%, 10/01/15 (Alternative Minimum Tax) 25 Brazos River Authority, Texas, Collateralized Pollution Control Revenue Bonds, Texas Utilities No Opt. Call CC Electric Company, Series 2003D, 5.400%, 10/01/29 (Mandatory put 10/01/14) Brazos River Authority, Texas, Collateralized Revenue Refunding Bonds, CenterPoint Energy 6/14 at 100.00 A3 Inc., Series 2004B, 4.250%, 12/01/17 – FGIC Insured Brazos River Authority, Texas, Pollution Control Revenue Refunding Bonds, TXU Electric Company, No Opt. Call CC Series 2001C, 5.750%, 5/01/36 (Mandatory put 11/01/11) (Alternative Minimum Tax) 15 Brazos River Authority, Texas, Pollution Control Revenue Refunding Bonds, TXU Energy Company No Opt. Call CC LLC, Series 2003A, 6.750%, 4/01/38 (Mandatory put 4/01/13) (Alternative Minimum Tax) Central Texas Regional Mobility Authority, Senior Lien Revenue Bonds, Series 2011, 1/21 at 100.00 BBB– 6.250%, 1/01/46 Denton Independent School District, Denton County, Texas, General Obligation Bonds, Series 8/16 at 100.00 AAA 2006, 5.000%, 8/15/20 Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and Entertainment 9/16 at 100.00 A2 Project, Refunding Series 2011B, 5.250%, 9/01/25 Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and Entertainment No Opt. Call A2 Project, Series 2001B, 0.000%, 9/01/23 – AMBAC Insured Kerrville Health Facilities Development Corporation, Texas, Revenue Bonds, Sid Peterson No Opt. Call BBB– Memorial Hospital Project, Series 2005, 5.125%, 8/15/26 Love Field Airport Modernization Corporation, Texas, Special Facilities Revenue Bonds, 11/20 at 100.00 BBB– Southwest Airlines Company, Series 2010, 5.250%, 11/01/40 North Texas Tollway Authority, Second Tier System Revenue Refunding Bonds, Series 2008F, 1/18 at 100.00 A3 5.750%, 1/01/38 North Texas Tollway Authority, Special Projects System Revenue Bonds, Series 2011A: 0.000%, 9/01/43 9/31 at 100.00 AA 0.000%, 9/01/45 9/31 at 100.00 AA 25 Sabine River Authority, Texas, Pollution Control Revenue Bonds, TXU Energy Company LLC No Opt. Call CC Project, Series 2001B, 5.750%, 5/01/30 (Mandatory put 11/01/11) (Alternative Minimum Tax) Texas Municipal Gas Acquisition and Supply Corporation I, Gas Supply Revenue Bonds, Series 1/12 at 100.00 A 2006B, 0.782%, 12/15/17 18 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Texas (continued) $ 125 Weslaco Health Facilities Development Corporation, Texas, Hospital Revenue Bonds, Knapp 6/12 at 100.00 N/R (4) $ 128,803 Medical Center, Series 2002, 6.000%, 6/01/17 (Pre-refunded 6/01/12) Total Texas Virgin Islands – 0.4% Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Senior Lien 10/20 at 100.00 BBB Series 2010A, 5.000%, 10/01/29 Virginia – 0.2% Virginia College Building Authority, Educational Facilities Revenue Refunding Bonds, Marymount 1/12 at 100.00 N/R University, Series 1998, 5.100%, 7/01/18 – RAAI Insured Washington – 1.5% Washington Public Power Supply System, Revenue Refunding Bonds, Nuclear Project 3, Series No Opt. Call Aa1 1989B, 7.125%, 7/01/16 – NPFG Insured Washington State Health Care Facilities Authority, Revenue Bonds, Fred Hutchinson Cancer 1/21 at 100.00 A Research Center, Series 2011A, 5.375%, 1/01/31 Washington State Tobacco Settlement Authority, Tobacco Settlement Asset-Backed Revenue Bonds, 6/13 at 100.00 A3 Series 2002, 6.500%, 6/01/26 Total Washington Wisconsin – 3.1% Badger Tobacco Asset Securitization Corporation, Wisconsin, Tobacco Settlement Asset-Backed Bonds, Series 2002: 6.125%, 6/01/27 (Pre-refunded 6/01/12) 6/12 at 100.00 Aaa 6.375%, 6/01/32 (Pre-refunded 6/01/12) 6/12 at 100.00 Aaa Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Aurora Health Care Inc., 2/12 at 100.00 N/R Series 1999A, 5.500%, 2/15/20 – ACA Insured Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Aurora Health Care, Inc., No Opt. Call A3 Series 2010B, 5.000%, 7/15/20 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Wheaton Franciscan Healthcare System, Series 2006: 5.250%, 8/15/18 8/16 at 100.00 BBB+ 5.250%, 8/15/34 8/16 at 100.00 BBB+ Total Wisconsin $ 127,395 Total Investments (cost $121,919,943) – 98.6% Other Assets Less Liabilities - 1.4% Net Assets - 100% $ 128,268,521 All percentages shown in the Portfolio of Investments are based on net assets. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Bonds backed by U.S. Government or agency securities are given an implied rating equal to the rating of such securities. N/R Not rated. (ETM) Escrowed to maturity. See accompanying notes to financial statements. Nuveen Investments 19 Statement of Assets & Liabilities September 30, 2011 (Unaudited) Assets Investments, at value (cost $121,919,943) $ Cash Receivables: Interest Investments sold Other assets Total assets Liabilities Dividends payable Accrued expenses: Management fees Other Total liabilities Net assets $ Shares outstanding Net asset value per share outstanding $ Net assets consist of: Shares, $.01 par value per share $ Paid-in surplus Undistributed (Over-distribution of) net investment income Accumulated net realized gain (loss) ) Net unrealized appreciation (depreciation) Net assets $ Authorized shares Unlimited See accompanying notes to financial statements. 20 Nuveen Investments Statement of Operations Six Months Ended September 30, 2011 (Unaudited) Investment Income $ Expenses Management fees Shareholders’ servicing agent fees and expenses Custodian’s fees and expenses Trustees’ fees and expenses Professional fees Shareholders’ reports – printing and mailing expenses Stock exchange listing fees Investor relations expense Other expenses Total expenses before custodian fee credit Custodian fee credit ) Net expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) from investments Change in net unrealized appreciation (depreciation) of investments Net realized and unrealized gain (loss) Net increase (decrease) in net assets from operations $ See accompanying notes to financial statements. Nuveen Investments 21 Statement of Changes in Net Assets(Unaudited) Six Months Year Ended Ended 9/30/11 3/31/11 Operations Net investment income (loss) $ $ Net realized gain (loss) from investments Change in net unrealized appreciation (depreciation) of investments ) Net increase (decrease) in net assets from operations Distributions to Shareholders From net investment income ) ) Decrease in net assets from distributions to shareholders ) ) Capital Share Transactions Net proceeds from shares issued to shareholders due to reinvestment of distributions Net increase (decrease) in net assets applicable to shares from capital share transactions Net increase (decrease) in net assets ) Net assets at the beginning of period Net assets at the end of period $ $ Undistributed (Over-distribution of) net investment income at the end of period $ $ See accompanying notes to financial statements. 22 Nuveen Investments Financial Highlights(Unaudited) Nuveen Investments 23 Financial Highlights(Unaudited) Selected data for a Common share outstanding throughout each period: Investment Operations Less Distributions Net Net Beginning Investment Realized/ Net Ending Ending Net Asset Income Unrealized Investment Capital Net Asset Market Value (Loss) Gain (Loss) Total Income Gains Total Value Value Year Ended 3/31: 2012(c) $ )
